Title: To George Washington from Robert Howe, 17 February 1781
From: Howe, Robert
To: Washington, George


                        
                            Dear Sir
                            West point 17th feby 1781
                        
                        The orders given & heavy drafts made from the army induce me to think that some movements are
                            intended, and tho’ I hinted to your Excellency yesterday in a short letter I did my Self the honour to write you, that I
                            wished not to be Suffered to proceed to the Eastward if Service could be aided by me here, yet as that letter was dictated
                            in a hurry and with a croud about me, (the french Gentlemen being at dinner with me), I fear I may not have expressed my
                            Self as forcibly as I wished to do. I therefore, Sir, take the liberty to repeat that if my Services can be of use, I, in
                            the most earnest Manner, Make a tender of them to your Excellency and to my Country, and in the warmth of Sincerity
                            Sollicit, nay implore that no personal Consideration, however interesting it may be Supposed to be to me, may ever have
                            Such influence upon your Excellency’s generosity or attention to me as to induce you to forbear employing me, either upon
                            this or any other occasion where military movements are to be made, and where my own fame & the good of my Country
                            can be promoted by my Service & exertions, for I can truly declare that to obtain glory by Serving my Country is
                            the utmost wish of my Soul.
                        if Major Galvan can be of use on this occasion, I would not wish his being temporarily attatched to me, to
                            intervene. I have the honour to be with the greatest respect Dear Sir your Excellency’s most obedient and most humble
                            Servant
                        
                            R. Howe
                        
                    